[amexbusinessloanandsecur001.jpg]
Page 1 of 17 v1APMLA-160601 BUSINESS LOAN AND SECURITY AGREEMENT
[Agreement/Finance ID # 6314692047 - 0217021700] This Business Loan and Security
Agreement (this “Agreement”) dated February 17, 2017 is between American Express
Bank, FSB (“Lender”) and each of the borrowers listed on Schedule A (each
“Borrower” and collectively “Borrowers”). 1. Parties; Definitions. In this
Agreement, the words “you” and “your” refer to Borrowers, jointly and severally.
The words “we”, “us” and “our” refer to Lender and its successors or assigns,
including any “Assignee” as defined in Section 13. Terms used but not defined
herein have the meaning assigned to them, unless otherwise indicated, in the
Card Acceptance Agreement (as defined below). 2. Effective Date; Term. The term
of this Agreement (the “Term”) begins on the date we accept it at our home
office in the State of Utah by sending you the Loan (the “Effective Date”), and
ends 365 days after the disbursement of the initial Loan (the “Maturity Date”).
You understand and agree that we are not required to send you the Loan until you
have provided us with all documents and fully met all conditions required by
this Agreement. If there is a delay in your receipt of the Loan for these or any
other reasons, you agree that there will be no adverse consequence to us.
However, if the principal amount of the Loan, the Loan Fee and all other amounts
due under this Agreement (such sum, the “Outstanding Balance”) have been paid
prior to the Maturity Date, and you have done everything else you are required
to do under this Agreement, at your election and with 10 days prior signed
notice to us, the Term will end and you will have no further obligations to us
under this Agreement (other than those obligations that expressly survive the
expiration or termination of this Agreement pursuant to the terms hereof). 3.
Loan. Subject to Section 2, we agree to lend to you the Loan in an aggregate
amount equal to the amount set forth in Section B hereto. We will notify you as
provided in this Agreement of the date of Loan disbursement (the “Disbursement
Date”) and Maturity Date applicable to this Agreement; you and we agree that the
Disbursement Date and Maturity Date set forth in such notice (the “Maturity Date
Notice”) constitute a part of and are incorporated into this Agreement. 4.
Intentionally Omitted. 5. Use of Loan Proceeds. You represent to us and agree
that the principal amount of the Loan will be used for business purposes only.
Such business purposes would (by way of illustration and not limitation)
typically include: (a) buying merchandise, inventory or related goods you will
rent or sell to your customers, (b) buying equipment or other goods for use in
your business, (c) training or other services needed by your business, and/or
(d) making improvements to your business location (but not to buy real estate).
You represent and warrant that you will not use any portion of the Loan to repay
any outstanding debt or satisfy any obligation to any of our affiliates,
including, without limitation, American Express Travel Related Services Company,
Inc. (“AETRS”). REGARDLESS OF ANYTHING ELSE STATED IN THIS AGREEMENT, YOU
ACKNOWLEDGE AND AGREE THAT: (A) YOU WILL USE THE PRINCIPAL AMOUNT OF THE LOAN
(AND THE GOODS OR SERVICES YOU BUY WITH THE PRINCIPAL AMOUNT) SOLELY FOR
BUSINESS PURPOSES AND NOT FOR CONSUMER, PERSONAL, FAMILY OR HOUSEHOLD PURPOSES;
(B) YOU WILL NOT USE THE PRINCIPAL AMOUNT OF THE LOAN TO FUND DIVIDENDS OR
DISTRIBUTIONS TO YOUR SHAREHOLDERS, PARTNERS, MEMBERS OR OTHER OWNERS OF AN
EQUITY INTEREST IN YOUR BUSINESS; AND (C) THIS LOAN IS NOT A “CONSUMER
TRANSACTION” AS DEFINED IN THE UNIFORM COMMERCIAL CODE (“UCC”). 6. Promise to
Pay. In exchange for us loaning you the Loan, you unconditionally promise to pay
us the principal amount of the Loan, the Loan Fee and all other amounts this
Agreement requires you to pay. You agree to make payments to us in the manner
stated in Section 7 of this Agreement. As part of your agreement to repay us
without conditions, you waive (both as to the original Loan and any renewal,
extension, refinancing or consolidation of the Loan): (a) protest, demand and
presentment: (b) notice of dishonor, protest or suit; (c) all other notices or
requirements necessary to hold you liable hereunder; and (d) all rights of
exemption under the constitution or laws of any state as to real or personal
property. YOU AGREE THAT YOUR OBLIGATIONS UNDER THIS AGREEMENT ARE ABSOLUTE AND
UNCONDITIONAL, AND SHALL CONTINUE IN FULL FORCE AND EFFECT REGARDLESS OF ANY
CIRCUMSTANCE WHATSOEVER, AND THAT SUCH OBLIGATIONS SHALL NOT BE AFFECTED BY ANY
A. BANKING INFORMATION Bank name: Bankunited ABA (Bank Routing) Number 267090594
DDA (Bank Account) Number: XXXXXXXXXXXXXXXX7238 B. PAYMENT INFORMATION “Loan”:
$1,000,000.00 “Repayment Rate”: 6% C. FEE DISCLOSURE This Agreement requires
Borrowers to pay Lender certain fees and charges. These fees and charges
include, but are not limited to, a Loan Fee equal to 3.5% of the original
principal balance of the Loan, as well as those other fees described in Section
7.3 below.



--------------------------------------------------------------------------------



 
[amexbusinessloanandsecur002.jpg]
Page 2 of 17 v1APMLA-160601 COUNTERCLAIM, SET-OFF, RECOUPMENT, OFFSET, DEFENSE
OR OTHER ALLEGED RIGHT AGAINST US. 7. Method of Repayment. 7.1. Payment through
Settlement Amounts. You are party to an agreement with our affiliate, American
Express Travel Related Services Company, Inc. (“AETRS”), governing your
acceptance of Cards (the “Card Acceptance Agreement”). You hereby authorize and
direct us to contact AETRS and, notwithstanding anything to the contrary in the
Card Acceptance Agreement, instruct AETRS to remit the amount equal to the
Repayment Rate (as adjusted from time to time in accordance with this Agreement)
of the Settlement Amounts to us, rather than to disburse such amounts to you
until such time as we have received the entire Outstanding Balance; such
authorization, instruction and direction being coupled with an interest and
irrevocable until all of your obligations hereunder have been indefeasibly and
fully paid and performed. You may not revoke this authorization and instruction
without our prior signed consent. You waive any claim for damages you may have
against us, AETRS, or our affiliates in connection with actions taken based on
such instructions. Amounts received in repayment of the Loan are not subject to
a refund. The initial Repayment Rate is set forth in Section B of this
Agreement. For purposes hereof, “Settlement Amounts” shall mean, for any
applicable period, all proceeds, settlements, payments or other amounts with
respect to all forms of American Express bank cards and other American Express
payment devices used by you for electronic transactions (whether or not such
devices were in use when this Agreement was made), including credit, debit,
charge, smart, electronic benefit transfer, contactless and RFID-enabled cards
(“Cards”) that you receive. Amounts received in repayment of the Loan are not
subject to a refund. YOU ACKNOWLEDGE AND AGREE THAT WE ARE MAKING YOU A LOAN AND
NOT AN OUTRIGHT PURCHASE OR DISCOUNTING OF RECEIVABLES. YOU MUST PAY US ALL
AMOUNTS DUE UNDER THIS AGREEMENT WHETHER OR NOT THE SETTLEMENT AMOUNTS ARE
ENOUGH TO PAY THOSE AMOUNTS. 7.2. Scheduled Payments; Due Date; Repayment Rate
Adjustment. (a) We will apply the amounts received from AETRS pursuant to
Section 7.1 of this Agreement (“Loan Remittances”) to the amounts you owe us. We
will maintain, in accordance with our customary procedures, a loan account in
your name in which we will record the date and amount of the Loan and the date
and amount of each payment in respect of the Loan (including all Loan
Remittances); provided, however, our failure to record the date and amount of
the Loan shall not adversely affect us. Each month, we shall make available to
you a statement showing the accounting for the Loan made, and the payments made
or credited in respect thereof. The monthly statements shall be deemed correct
and binding upon you in the absence of manifest error and shall constitute an
account stated between us and you unless we receive a signed statement of your
specific exceptions thereto within thirty (30) days after such statement is
received by you. Our records with respect to the loan account shall be
conclusive evidence absent manifest error of the amount of the Loan and other
charges thereto and of payments applicable thereto. (b) Unless accelerated
pursuant to Section 9.2, the Loan, together with the Loan Fees as described in
Section 7.3, is due and payable in accordance with the cumulative payment
schedule (the “Payment Schedule”) that will be included in the Maturity Date
Notice. The Payment Schedule contained in the Maturity Date Notice constitutes a
part of and is incorporated into this Agreement. An estimated cumulative payment
schedule is attached hereto as Schedule B. For the avoidance of doubt, the
cumulative payment schedule set forth in Schedule B is only an estimate; you are
obligated to repay the Loan, together with the Loan Fees, in accordance with the
Payment Schedule that will be provided to you in the Maturity Date Notice. In
any month that the minimum cumulative payment specified in the Payment Schedule
(the “Minimum Payment”) for a given date is not met, the difference between the
Minimum Payment and the actual Loan Remittances received as of such date will be
deemed to be past due. In the event that any portion of the Outstanding Balance
become past due, Lender may increase the Repayment Rate to 100% until no portion
of the Outstanding Balance is past due. (c) Upon the Maturity Date, the
Outstanding Balance shall be immediately due and payable in full. Such payment
shall be made promptly by a payment method of which we will notify you.
Thereafter, until the Outstanding Balance is paid in full, the Repayment Rate
will be increased to 100%, and your obligations under this Agreement shall
continue in full force and effect. (d) After the occurrence and during the
continuance of an Event of Default with respect to any Borrower, we also will
have the right, but not the obligation, in our sole credit judgment to increase
the Repayment Rate, temporarily or permanently. OUR RIGHTS UNDER THIS SECTION
7.2(d) ARE IN ADDITION TO, AND DO NOT LIMIT IN ANY WAY, OUR RIGHTS AND REMEDIES
UNDER SECTION 9.2. (e) It is possible to calculate an implicit interest rate
based upon the principal amount of the Loan advanced, the date and amount of
payments received with respect to the Loan and the Loan Fee or any other fees
paid (the “Implicit Rate”). However, this Agreement does not have an interest
rate and you agree that, other than as provided in Section 7.3 or Section 15, we
have no obligation to adjust either the Repayment Rate or amount of the Loan Fee
if your volume of Loan Remittances is greater or less than what either of us
anticipated at the time we made this Agreement. You also acknowledge and agree
that, if your volume of Loan Remittances is greater than what either of us
anticipated at the time we made this Agreement or you incur fees, the effective
interest rate under this Agreement may be higher than the Implicit Rate. 7.3.
Fees. Subject to Section 15, upon the Disbursement Date, you agree we shall have
fully earned a non-refundable fee (the “Loan Fee”) equal to 3.5% of the



--------------------------------------------------------------------------------



 
[amexbusinessloanandsecur003.jpg]
Page 3 of 17 v1APMLA-160601 original principal balance of the Loan. The Loan Fee
will be payable upon the earliest to occur of (a) the date upon which the Loan
is repaid in full, (b) the Maturity Date or (c) the date the amounts due under
this Agreement are accelerated pursuant to Section 9.2. Notwithstanding the
foregoing, provided that no Event of Default has occurred, if the Outstanding
Balance has been repaid in full within (i) 180 days of the Disbursement Date,
you will receive a rebate equal to 25% of the Loan Fee; or (ii) 270 days of the
Disbursement Date, you will receive a rebate equal to 10% of the Loan Fee. 7.4.
Intentionally Omitted. 7.5. Contact With Processors. You hereby (a) authorize us
to contact any of your past, present or future processors to obtain any
information that we deem necessary or appropriate regarding any of your or their
transactions with such processors, and (b) authorize and direct such processors
to provide us with all such information. 7.6. Designated Account. The
“Designated Account” is the bank account into which you receive Settlement
Amounts under your Card Acceptance Agreement. You represent, warrant and agree
that, as of the Effective Date, the bank account listed in Section A of this
Agreement (a) was established for business purposes and continues to be used for
business purposes and (b) is the Designated Account. If we transfer to the
Designated Account, any other account held by you, or any account held by one of
your owners, shareholders, partners, members, principals, officers, directors or
employees (each, a “Principal”), any funds that should have been applied to the
amounts due to us under this Agreement, or if you otherwise have monies
deposited in your or any Principal’s accounts that otherwise should have been
applied to amounts due to us under this Agreement, you immediately shall pay or
cause the Principal to pay to us all such funds. 8. Prepayment. At any time, you
may prepay, in full or in part, your obligations under this Agreement. You may
prepay such obligation in full by paying us an amount equal to the Outstanding
Balance. 9. Default; Remedies. 9.1. Events of Default. Each of the following
shall constitute an “Event of Default” under this Agreement: (a) with respect to
your business, as of any measuring date, the total sales for any rolling 12
month period ending during the Term is less than or equal to 50% of the total
sales for the prior 12 month period; (b) your Settlement Amounts for any month
during the Term is less than or equal to 50% of your Settlement Amounts for such
month during the immediately preceding year; (c) your Settlement Amounts for any
rolling three month period ending during the Term is less than or equal to 50%
of your Settlement Amounts for such rolling three month period during the
immediately preceding year; (d) we do not receive any Settlement Amounts for 7
consecutive days; (e) any amount due and owing to us under this Agreement is
sixty (60) days past due; (f) your American Express Merchant Account or Merchant
Number or the American Express Merchant Account or Merchant Number of any of
your affiliates is cancelled; (g) you fail to pay any amount you owe us under
this Agreement, including without limitation when an ACH debit for any such
amount is rejected or a check is returned; (h) a Lien (as defined below)
attaches to the Settlement Amounts; (i) you utilize the services of a processor,
other than as set forth in Section 12.4(c), to process all or a portion of your
Settlement Amounts; (j) any warranty, representation or statement made or
furnished to us by you or any Signing Principal or on your or any Signing
Principal’s behalf under this Agreement is or becomes false or misleading in any
material respect; (k) this Agreement ceases to be in full force and effect at
any time and for any reason; (l) you: (i) legally dissolve, are adjudicated
insolvent or cease to pay your debts as they mature, (ii) make a general
assignment for the benefit of or enter into an arrangement with creditors, (iii)
apply for or consent to the appointment of a receiver, trustee or liquidator of
you or a substantial part of your property, (iv) become subject to, voluntarily
or involuntarily, a petition in bankruptcy or under any similar law; (v) take
any step to effectuate any of the foregoing (i)-(iv); or (vi) if an individual,
die or become legally incompetent; (m) you fail to perform or comply with any
other term, provision, condition, covenant or agreement contained in this
Agreement or any other documentation related to this Agreement; (n) you default
under any other agreement with us, any Assignee or any affiliate of either us or
any Assignee (including, without limitation, the Card Acceptance Agreement), or
under any agreement with any third party material to your business or providing
for the lease of real or personal property or the repayment of money borrowed;
(o) we reasonably deem ourselves insecure with respect to your performance
hereunder; (p) your credit rating or credit score is downgraded or a risk alert
is generated, in any case, by any third party credit reporting service (e.g.,
Experian, D&B or Equifax) or us; (q) there is a positive debit balance on your
American Express Merchant Account or the American Express Merchant Account of
any of your affiliates with respect to any Card; and (r) any of the preceding
events occurs with respect to any guarantor, endorser, surety, or accommodation
party of any of your obligations hereunder. For the avoidance of doubt, if an
Event of Default occurs with respect to a single Borrower, the parties agree and
acknowledge that there shall be deemed to be an Event of Default by all of the
Borrowers hereunder. 9.2. Remedies. Upon the occurrence of an Event of Default
under Section 9.1(l) (excluding sub-clause (v) thereof), regardless of whether
such Event of Default occurs with respect to one or more Borrowers, the unpaid
balance of the Loan, the Loan Fee and all other amounts you owe us under this
Agreement will be immediately due and payable. Upon the occurrence of any other
Event of Default, regardless of whether such Event of Default occurs with
respect to one or more Borrowers, we shall have the right, but not the
obligation, to declare the Outstanding Balance to be immediately due and
payable, and increase the Repayment Rate. In addition, we shall have and may
exercise any and all other rights and remedies available to us as a secured
party at law, in equity, or otherwise. Except as may be prohibited by applicable
law, all of our rights and remedies, whether evidenced by this Agreement or by
any other record, shall be cumulative and may be exercised singularly or
concurrently,



--------------------------------------------------------------------------------



 
[amexbusinessloanandsecur004.jpg]
Page 4 of 17 v1APMLA-160601 against any or all Borrowers at our election.
Election by us to pursue any remedy will not constitute a waiver of our rights
to pursue other remedies. No forbearance or delay by us shall be deemed to waive
any of our rights or remedies or create a course of dealing between the parties.
Any election by us to make expenditures or to take action to perform one or more
of your obligations under this Agreement, after your failure to perform, shall
not affect our right to declare an Event of Default and exercise our remedies.
9.3. Authorization to Withdraw from Designated Accounts for Amounts Past Due
and/or Upon Event of Default. You and each Principal that has executed this
Agreement (each, a “Signing Principal”) hereby irrevocably authorize us (such
authorization being coupled with an interest) to debit or otherwise withdraw
(via the ACH system, electronic checks, wires or otherwise) any funds we are
entitled to receive under this Agreement for amounts past due and/or upon the
occurrence of an Event of Default from any deposit accounts owned or controlled
by you, including without limitation, the Designated Account. You represent,
warrant and agree that, as of the date of and during the Term of this Agreement,
each such deposit account was established for business purposes and continues to
be used for business purposes. This authorization may not be revoked until we
have received the Outstanding Balance that is past due, or, as applicable, the
entire principal amount of the Loans, the Loan Fees and any other amounts owed
to us under this Agreement upon an Event of Default. You and each Signing
Principal acknowledge and agree that we may issue pre-notifications to your
bank(s) with respect to such debits, withdrawals and other transactions.
Further, you and each Signing Principal agree that you shall provide such
information and execute such documents to enable us to make such debits as may
be reasonably requested by the financial institution(s) at which such deposit
accounts are held. Within two (2) business days of any request by us, you shall
provide, or cause the applicable financial institutions to provide, us with
records and/or other information regarding the Designated Account and any other
such deposit accounts owned or controlled by you. You and each Signing Principal
hereby authorize and direct the applicable financial institutions to provide us
with all such information at the Borrowers’ expense. 10. Additional Repayment
Terms. 10.1. Other Payment Methods. You may make payments to us in addition to
Loan Remittances to satisfy your obligations under this Agreement. All such
payments must be made in immediately available funds and in U.S. Dollars paid
via a payment method of which we will notify you. Any payments sent by mail or
overnight courier must be addressed to Lender at such address as we may provide
to you from time to time. You acknowledge and agree that payments sent to any
other address may not be timely processed or credited. Any payments made under
this section shall not affect in any way your obligation to make Loan
Remittances. We may accept late, postdated or partial payments without losing
any of our rights under this Agreement or otherwise. We have no obligation to
hold postdated checks and may process any postdated check on the date we receive
it without being liable to you for any damages or other claims you may assert,
which you hereby expressly waive. You agree not to mark any partial payment
“paid in full,” “without recourse,” “in full satisfaction” or with any similar
language, and you agree that any such notations shall have no force or effect
and that we will not lose any of our rights under this Agreement if we accept
any such payments. 10.2. Application of Payments. We generally will apply
payments first to amounts you owe us other than the principal balance of the
Loan and fees (such as for amounts we incur in performing your obligations
pursuant to Section 14), then to the principal balance of the Loan and to the
Loan Fee and any other fees you owe to us. However, we reserve the right to
apply payments in any order or manner we choose, in our sole discretion. 10.3.
Excess Payments. If we receive payments under this Agreement that exceed the
principal amount of the Loan, the Loan Fee and any other amounts we are entitled
to receive (such excess being called the “Excess Payment”), we agree to pay such
Excess Payment to you within thirty (30) days after we discover the overpayment.
You acknowledge and agree that we have no obligation to return to you or attempt
to recover from any third party any funds that we have not received which would
become an Excess Payment upon our receipt of such funds. 10.4. Indemnification;
Limitation of Liability. You shall indemnify and hold us and our successors,
assigns, officers, directors, affiliates, employees, agents and representatives
(the “Indemnified Parties”) harmless from and against all losses, damages,
claims, liabilities, obligations, penalties, suits, actions, controversies, or
proceedings of any kind, imposed upon, incurred by, or asserted against any of
the Indemnified Parties, in any way arising from, in connection with, relating
to, or incident to your breach of this Agreement, including the payment of all
costs and expenses of every kind for the enforcement of our rights and remedies
hereunder, including the costs referenced in Section 12.12. Such amounts will
bear interest at the rate for prejudgment interest prevailing in your
jurisdiction until paid. IN NO EVENT WILL WE BE LIABLE FOR ANY CLAIMS ASSERTED
BY YOU UNDER ANY THEORY OF LAW, INCLUDING ANY TORT OR CONTRACT THEORY FOR LOST
PROFITS, LOST REVENUES, LOST BUSINESS OPPORTUNITIES, EXEMPLARY, PUNITIVE,
SPECIAL, INCIDENTAL, INDIRECT OR CONSEQUENTIAL DAMAGES, EACH OF WHICH YOU HEREBY
EXPRESSLY WAIVE. The foregoing indemnities are continuing indemnities and shall
survive expiration or termination of this Agreement for any reason. 11. Grant of
Security Interest. Capitalized terms used in this section without definition
which are not defined elsewhere in this Agreement have the meanings provided in
the UCC. For valuable consideration and to secure the prompt payment and
performance in full of all of any Borrower’s indebtedness, liabilities and
obligations to us, whether direct or indirect, joint or several, absolute or
contingent, due or to become due, now existing or hereafter arising, whether or
not such indebtedness,



--------------------------------------------------------------------------------



 
[amexbusinessloanandsecur005.jpg]
Page 5 of 17 v1APMLA-160601 liabilities and obligations relate to the Loan
described in this Agreement and whether or not contemplated by the parties at
the time of the granting of this security interest, regardless of how they arise
or by what agreement or instrument they may be evidenced or whether evidenced by
any agreement or instrument and including obligations to perform acts and
refrain from taking action as well as obligations to pay money, including all
interest, other fees and expenses, each Borrower hereby grants to us a security
interest in the following properties, assets and rights (the “Collateral”),
wherever located, whether now owned or hereafter acquired or arising and
howsoever your interest therein may arise or appear (whether by ownership,
lease, security interest, claim, or otherwise): (a) any and all amounts owing to
you now or in the future from any merchant processor, including the Settlement
Amounts; (b) all Accounts; (c) all Chattel Paper (including Tangible Chattel
Paper and Electronic Chattel Paper); (d) all Instruments; (e) all Goods,
including, without limitation, Equipment, Inventory, Farm Products, Accessions,
and As Extracted Collateral; (f) all Documents; (g) all General Intangibles
(including, without limitation, Payment Intangibles and software); (h) all
Deposit Accounts; (i) all Letter of Credit Rights; (j) all Investment Property;
(k) all Supporting Obligations; (1) all trademarks, trade names, service marks,
logos and other sources of business identifiers, and all registrations,
recordings and applications with the U.S. Patent and Trademark Office (“USPTO”)
and all renewals, reissues and extensions thereof (collectively “IP”); (m) any
records and data relating to any of the foregoing, whether in the form of a
writing, photograph, microfilm, microfiche, or electronic media, together with
all of your right, title and interest in and to all computer software required
to utilize, create, maintain, and process any such records or data on electronic
media; and (n) any and all proceeds of any of the foregoing, including insurance
proceeds or other proceeds from the sale, destruction, loss, or other
disposition of any of any of the foregoing, and sums due from a third party who
has damaged or destroyed any of the foregoing or from that party’s insurer,
whether due to judgment, settlement or other process. Notwithstanding the
foregoing, the Collateral does not include any real estate, motor vehicles,
household furniture or fixtures, and any other goods for personal, family or
household use. You irrevocably authorize us at any time and from time to time to
file: (i) in any filing office in any jurisdiction any initial financing
statements and amendments thereto that indicate the collateral therein as all of
your assets or words of similar effect, regardless of whether such description
is greater in scope than the collateral pledged to us hereunder; and (ii) such
recordations with the USPTO we deem necessary or desirable to evidence the
security interest in IP described above. 12. Representations, Warranties and
Covenants. You and each Signing Principal represents, warrants and covenants the
following as of the Effective Date and during the Term of this Agreement: 12.1.
Your Business and Operations. You shall: (a) except as expressly permitted by
applicable law, not do or fail to do anything that could have an adverse effect
on the acceptance or authorization of Cards for the purchase of your goods and
services, including, for example, failing to promptly repair any inoperable Card
processing equipment; and (b) not sell or otherwise transfer your business
without: (i) our express prior signed consent and (ii) the assumption of all of
your obligations under this Agreement using documentation reasonably
satisfactory to us. 12.2. Financial Indebtedness. Except for the indebtedness
disclosed to us in a signed record delivered to us prior to the Effective Date,
you will not incur any additional financial indebtedness without our prior
signed consent. 12.3. Name, Location, Authority, Etc. (a) You are and shall
remain duly organized, licensed, validly existing and in good standing under the
laws of your state of formation and are and shall remain duly qualified,
licensed and in good standing in each and every other state in which the failure
to do so could have a material adverse effect on your financial condition,
business or operations; (b) your exact legal name set forth in Schedule A is
true and correct and you do not and shall not conduct your business under any
other name (other than the D/B/A listed in Schedule A); (c) you shall not change
your place of business, your legal name, entity type or state of formation; (d)
you are authorized and permitted, by law, your organizational documents, any
contracts to which you or any Signing Principal is a party and otherwise, to
execute, deliver and perform this Agreement and all related documents; (e) you
are subject to no charter, corporate or other legal restriction, or any
judgment, award, decree, order, governmental rule or regulation or contractual
restriction that could have a material adverse effect on your financial
condition, business or prospects; (f) you are and will continue to be in
compliance with your organizational and formation documents, all contractual
requirements by which you may be bound, and all applicable federal, state and
local laws, statutes, regulations, ordinances and rules pertaining to the
conduct of your business, including without limitation (i) the regulations of
card associations and payment networks, and (ii) maintaining any licenses,
approvals, consents, registrations and other authorizations necessary for the
conduct of your business; (g) there is no action, suit, proceeding or
investigation pending or, to your knowledge, threatened against or affecting you
or any of your assets before or by any court or other governmental authority
which, if determined adversely to you, would have a material adverse effect on
your financial condition, business or prospects or the value of the Collateral;
(h) you are not (i) listed on the U.S. Department of Treasury, Office of Foreign
Assets Control, Specially Designated Nationals and Blocked Persons List
(available at www.treas.gov/ofac), (ii) listed on the U.S. Department of State’s
Terrorism Exclusion List (available at www.state.gov), or (iii) located in or
operating under license issued by a jurisdiction identified by the U.S.
Department of State as a sponsor of international terrorism, by the U.S.
Secretary of the Treasury as warranting special measures due to money laundering
concerns, or as non- cooperative with international anti-money laundering
principles or procedures by an intergovernmental group or organization of which
the United States is a member; and (i) you are current on the lease or mortgage,
as applicable, for each of your business locations.



--------------------------------------------------------------------------------



 
[amexbusinessloanandsecur006.jpg]
Page 6 of 17 v1APMLA-160601 12.4. Processing Agreement; Designated Account. You
shall: (a) comply with the Card Acceptance Agreement at all times; (b) not
change your payment option from net pay under your Card Acceptance Agreement
without our consent, (c) exclusively use AETRS (or the third-party processor
approved by us as of the date of this Agreement) for the processing of all of
your Card transactions and not change such arrangement during the Term, (d) not
open a new account other than the Designated Account to which Settlement Amounts
will be deposited; (e) not take any action to cause Settlement Amounts to be
settled or delivered to any person other than us; (f) not revoke or cancel any
of the authorizations to debit or otherwise withdraw from or access the
Designated Account or any other account described in this Agreement; and (g) not
add, remove or otherwise alter the payees associated with your business and Card
Acceptance Agreement without our consent. In addition to any other remedies
available hereunder, in the event that you change or permit the change of the
processor accepted by us or utilize the services of an additional processor, we
shall have the right, without waiving any of our rights or remedies and without
notice to you or any other party, to notify the new or additional processor of
this Agreement and to direct such new or additional processor to make payment to
us of all or any portion of the amounts received or held by such processor for
or on your behalf to pay any amounts we are entitled to receive hereunder. You
hereby grant to us an irrevocable power of attorney, which power of attorney
shall be coupled with an interest, and hereby appoint us and our designees as
your attorney-in-fact, to take any and all actions necessary or appropriate to
direct such new or additional processor to make payment to us as contemplated by
this section. 12.5. Insurance. You shall maintain insurance in such amounts and
against such risks as are consistent with past practice and shall show proof of
such insurance upon our request. 12.6. Business Information; Reliance;
Compliance. All information (financial and other) provided by or on your or any
Signing Principal’s behalf to us in connection with or pursuant to this
Agreement is true, accurate and complete in all respects. You and each Signing
Principal shall furnish us such information as we may request from time to time
within 14 days of the date of such request, including, without limitation, tax
records, financial statements (including, the most recent consolidated balance
sheets and consolidated statements of earnings), bank statements and a duly
completed and executed Form-4506T (or its equivalent). You acknowledge and agree
that all information (financial and other) provided by or on behalf of you
and/or any Signing Principal has been relied upon by us in connection with our
decision to advance you the Loan. Failure to provide requested information is an
Event of Default under Section 9.1(m) and may be a factor in future decisions to
extend credit to you or any other Signing Principal. 12.7. Transactions
Involving Settlement Amounts. You shall not (a) enter into any arrangement,
agreement or commitment that relates to or involves the pledge or sale of
Settlement Amounts, whether in the form of a purchase of, a loan against, or the
sale or purchase of credits against, Settlement Amounts with any person or
entity other than us; or (b) allow any security interest, lien, claim, charge,
restriction, condition, option, right, mortgage, equity, pledge or encumbrance
of any kind or nature whatsoever (collectively, “Liens”) to exist on any
Settlement Amounts. 12.8. Inspection of Collateral and Place of Business. We, or
such other third party as we may designate, shall have the right during your
normal business hours and at any other reasonable time to examine the Collateral
where located and the interior and exterior of any of your places of business.
During an examination of any of your places of business, we may examine, among
other things, whether you (a) have a place of business that is separate from any
personal residence, (b) are open for business, (c) have sufficient inventory to
conduct your business and (d) have one or more point-of-sale terminals to
process Card transactions. When performing an examination, we may photograph the
interior and exterior of any your places of business, including any signage, and
may photograph any Principal. 12.9. Solvency. You represent and warrant that you
do not presently intend to close or cease operating your business, in whole or
in part, temporarily or permanently. As of the date of this Agreement, you are
solvent and are not contemplating any insolvency or bankruptcy proceeding.
During the four (4) months preceding the date of this Agreement, neither you nor
any Principal has discussed with or among your management, with counsel, or with
any other advisor or creditor, any potential insolvency, bankruptcy,
receivership, or assignment for the benefit of your creditors and no such action
or proceeding has been filed or is pending. Other than as disclosed to us in a
signed record delivered to us, no eviction or foreclosure is pending or
threatened against you. 12.10. Confidentiality; Press Releases. You and each
Signing Principal understand and agree that the terms and conditions of the
products and services we offer, including this Agreement and any other
documentation provided by us (“Confidential Information”) are our proprietary
and confidential information. Accordingly, unless disclosure is required by
applicable law or court order, you shall not disclose Confidential Information
to any person other than your attorneys, accountants, financial advisors or
employees who need to know such information for the purpose of advising you
(“Advisors”), provided that such Advisors use such information solely to advise
you and first agree in a signed record to keep such information confidential.
You shall not issue any press release or make any public announcement (or both)
in respect of this Agreement or us without our prior signed consent. In the
event that you were referred to us by a third party (a “Referral Source”), you
acknowledge and agree that we may inform such Referral Source and its partners
that we extended you a loan under this Agreement. 12.11. Credit Reports and
Information Sharing. You hereby authorize us to obtain your business credit
bureau reports from time to time for purposes of determining your eligibility
for the loan evidenced by this Agreement, monitoring your status, or for any
update, renewal, extension of credit or other lawful purpose, including
collection



--------------------------------------------------------------------------------



 
[amexbusinessloanandsecur007.jpg]
Page 7 of 17 v1APMLA-160601 activities. We may report our credit and
transactional experiences with you and/or any Signing Principal to business
credit bureaus. You and each Signing Principal hereby waive to the maximum
extent permitted by law any claim for damages against us or any of our
affiliates relating to any (a) investigation undertaken by or on your behalf as
permitted by this Agreement or (b) disclosure of information as permitted by
this Agreement. You also agree that we may release any such information if we
believe it is required to comply with any governmental or legal process, whether
or not such release is actually required, or when it is necessary or desirable
in connection with a transaction or investigating a loss or potential loss. If
you fail to satisfy the terms of your credit obligations hereunder, we may
submit a negative credit report to a business credit reporting agency that
adversely affects your credit score or record. 12.12. Collection Costs and Fees.
To the extent not prohibited by applicable law, you shall pay to us any and all
expenses, including collection costs, attorneys’ fees and expenses, expert fees
and expenses, and all other expenses which may be incurred by us in the
prosecution, defense, settlement and/or other resolution of any claim, demand,
action or proceeding arising out of or relating to this Agreement, the
Collateral or any of our related rights or interests, regardless of whether you
are a party to that action or proceeding or made aware of the claim or demand
before it is resolved. Without limiting the generality of the foregoing, the
expenses you shall pay to us include counsel fees and expenses incurred in any
bankruptcy or insolvency proceedings and all costs and expenses (including
search fees) incurred or paid by us for the purpose of administering, protecting
or realizing our security under this Agreement. All amounts described in this
section shall be considered advances to protect our security, and shall be
secured by this Agreement. 12.13. Mutual Benefit and Consideration. You and each
Signing Principal represent and warrants that (i) for purposes of this
transaction, Borrowers are operated as part of a consolidated business entity
and are directly dependent upon each other for and in connection with their
respective business activities and financial resources; (ii) each Borrower will
receive a direct economic and financial benefit from the Loans made under this
Agreement, and (iii) the incurrence of such debt is in the best interests of
each Borrower. 13. Assignment. Without our prior signed consent, you shall not
pledge, cancel, revoke or assign this Agreement or your rights hereunder. Any
prohibited assignment shall be void. No consent to an assignment by us shall
release you from your obligations hereunder. We may assign, mortgage, pledge or
otherwise transfer or delegate this Agreement or any of our rights or
obligations hereunder without notifying you or obtaining your consent. Without
limiting the generality of the foregoing, we may grant a security interest in
any and all of our rights and interests pursuant to this Agreement, including
our rights and interests in and to the Repayment Rate, the principal amount of
the Loan and the Loan Fee, to any party (each, an “Assignee”), including parties
from whom we may obtain financing, and you agree that such Assignee is entitled
to enforce any and all of our rights, remedies and interests under this
Agreement. Any Assignee shall have all of our rights, but no liability for any
of our obligations under this Agreement, and you agree that you will not assert
against any Assignee any defense, counterclaim, set-off, recoupment, offset or
other alleged right that you may have against us. Upon and following receipt of
signed notification by an Assignee to you, you are authorized and directed to
remit any and all amounts then or thereafter payable by you to us directly to
such Assignee, for our account. As between you and any such Assignee, any
remittance sent to us following such receipt shall not constitute payment unless
and until such payment is actually received by such Assignee. 14. Right to
Perform; Further Assurances. You agree to promptly execute and deliver all
further instruments and documents, and take all further action, that may be
necessary or desirable, or that we may reasonably request, in order to (a)
create and/or maintain the validity, perfection or priority of and protect any
security interest granted hereby, (b) enable us to exercise and enforce our
rights and remedies hereunder with respect to any Collateral, and (c) evidence
or effect your agreements and obligations under this Agreement. YOU ACKNOWLEDGE
THAT THE FEES WE CHARGE TO YOU FOR DOCUMENTATION, ORIGINATION, TAX COMPLIANCE OR
ANY OTHER MATTER ASSOCIATED WITH THIS AGREEMENT MAY REPRESENT PROFIT TO US IN
WHOLE OR IN PART AND MAY NOT BE MERELY A REIMBURSEMENT FOR ACTUAL COSTS. 15.
Usury Savings Clause. It is the intention of parties hereto to comply strictly
with applicable laws and accordingly, in no event and upon no contingency shall
we ever be entitled to receive, collect, or apply as interest any interest,
fees, charges or other payments equivalent to interest, in excess of the maximum
rate of interest which we may lawfully charge under applicable law (the “Maximum
Rate”). In the event that we ever receive, collect, or apply as interest any
such excess, such amount which, but for this provision, would be excessive
interest, shall be applied to the reduction of the principal balance owed
hereunder; and if said principal balance, and all lawful interest thereon, is
paid in full, any remaining excess shall forthwith be paid to you, or other
party lawfully entitled thereto. In addition, in the event that we determine
that as a result of your volume of Loan Remittances being greater than what
either of us anticipated at the time we made this Agreement, our charging the
full amount of the Loan Fee would exceed the Maximum Rate, we will give you an
early payment discount so that the Loan Fee does not exceed the Maximum Rate. In
determining whether or not the interest or fees paid or payable, under any
specific contingency, exceeds the highest rate which we may lawfully charge
under applicable law from time to time in effect, the parties shall, to the
maximum extent permitted under applicable law, characterize any non-principal
payment as a reasonable loan charge, rather than as interest. Any provision
hereof, or of any other agreement between the parties, that operates to bind,
obligate, or compel you to pay interest in excess of such Maximum Rate shall be
construed to require the payment of the Maximum Rate only. The provisions of
this section shall



--------------------------------------------------------------------------------



 
[amexbusinessloanandsecur008.jpg]
Page 8 of 17 v1APMLA-160601 be given precedence over any other provision
contained herein or in any other agreement between the parties that is in
conflict with the provisions of this section. 16. Agent for Borrowers; Dealing
with Multiple Borrowers. Each Borrower hereby irrevocably appoints [sSTK
MIDTOWN, LLC] (“Agent”) as its agent with respect to this Agreement. Agent is
authorized to issue notices and take the actions contemplated by this agreement
on behalf of each Borrower. Lender shall only be required to comply with
instructions or notices issued by Agent, whether on Agent’s own behalf or in its
capacity as agent for the Borrowers. Notwithstanding the foregoing, Lender may
deal directly with any Borrower with regard to all matters concerning the rights
and obligations of Lender and Borrowers hereunder. All actions or inactions of
the officers, managers, members and/or agents of any Borrower with regard to the
transactions contemplated under the Loan Documents shall be deemed to have been
taken, or not taken, as applicable, with full authority and shall be binding
upon all Borrowers hereunder with or without notice of such action or inaction
being provided to each Borrower hereunder. Each Borrower hereby appoints the
Agent and each other Borrower as its true and lawful attorney- in-fact, with
full right and power, for purposes of exercising all rights of such person
hereunder and under applicable law with regard to the transactions contemplated
under the Loan Documents. The foregoing is a material inducement to the
agreement of Lender to enter into this Agreement and to consummate the
transactions contemplated hereby. 17. Notices. Except as otherwise provided in
this Agreement, all notices required under this Agreement and other information
concerning this Agreement (“Communications”) shall be personally delivered or
sent by U.S. postal service, first class mail, postage prepaid or by expedited
mail courier service. In addition, Lender may, in its sole discretion, send such
Communications to Borrower electronically in the manner described in this
Section. Communications sent by personal delivery, U.S. mail or expedited mail
courier will be sent to Borrower at the address set forth on page one of this
Agreement and any such notice to Lender shall be at the following address (or to
any other address as may be specified by either party by a notice given as
provided herein): American Express Bank, FSB c/o: Datamark Inc. Attn: Merchant
Financing Counsel 43 Butterfield Circle El Paso, TX 79906 Communications may be
sent electronically by Lender to Borrower (i) by transmitting the Communication
to the electronic address provided by the Borrower or to such other electronic
address as Borrower may specify from time to time in writing, or (ii) by posting
the Communication on a website and sending the Borrower a notice to Borrower’s
postal address or electronic address telling Borrower that the Communication has
been posted, its location, and providing instructions on how to view it.
Communications shall be effective (i) if mailed, upon the earlier of receipt or
five (5) days after deposit in the U.S. mail, first class, postage prepaid, or
(ii) if hand-delivered, by courier or otherwise (including telegram, lettergram
or mailgram), when delivered. Communications sent electronically to Borrower
will be effective when the Communication, or a notice advising of its posting to
a website, is sent to Borrower’s electronic address. 18. Joint and Several
Liability. Each Borrower is jointly and severally liable for the performance of
all obligations of all Borrowers hereunder and payment of all amounts due to
Amex from all Borrowers under this Agreement. All representations, warranties,
covenants, waivers and indemnities set forth in this Agreement shall be joint
and several. Each Borrower’s obligations to Amex under this Agreement shall
continue until the Outstanding Balance is paid in full. . 19. JURY TRIAL AND
CLASS ACTION WAIVERS. EACH PARTY HERETO: (a) HEREBY WAIVES ALL RIGHT TO TRIAL BY
JURY IN ANY SUIT, ACTION CONTROVERSY OR PROCEEDING OF ANY KIND ON ANY MATTER
ARISING OUT OF, RELATING TO, IN CONNECTION WITH, OR INCIDENT TO THIS AGREEMENT
OR ANY TRANSACTIONS IT CONTEMPLATES OR THE ENFORCEMENT HEREOF, EXCEPT WHERE SUCH
WAIVER IS PROHIBITED BY LAW OR DEEMED BY A COURT OF LAW TO BE AGAINST PUBLIC
POLICY; AND (b) HEREBY WAIVES ANY RIGHT TO ASSERT ANY CLAIMS AGAINST ANY OTHER
PARTY AS A REPRESENTATIVE OR MEMBER IN ANY CLASS OR REPRESENTATIVE ACTION,
EXCEPT WHERE SUCH WAIVER IS PROHIBITED BY LAW AGAINST PUBLIC POLICY. TO THE
EXTENT ANY PARTY IS PERMITTED BY LAW OR COURT OF LAW TO PROCEED WITH A CLASS OR
REPRESENTATIVE ACTION AGAINST ANY OTHER PARTY, THE PARTIES HEREBY AGREE THAT:
(i) THE PREVAILING PARTY SHALL NOT BE ENTITLED TO RECOVER ATTORNEYS’ FEES OR
COSTS ASSOCIATED WITH PURSUING THE CLASS OR REPRESENTATIVE ACTION
(NOTWITHSTANDING ANY OTHER PROVISION IN THIS AGREEMENT); AND (ii) THE PARTY WHO
INITIATES OR PARTICIPATES AS A MEMBER OF THE CLASS WILL NOT SUBMIT A CLAIM OR
OTHERWISE PARTICIPATE IN ANY RECOVERY SECURED THROUGH THE CLASS OR
REPRESENTATIVE ACTION. THE PARTIES HERETO ACKNOWLEDGE THAT EACH MAKES THESE
WAIVERS KNOWINGLY, WILLINGLY AND VOLUNTARILY AND WITHOUT DURESS, AND ONLY AFTER
EXTENSIVE CONSIDERATION OF THE RAMIFICATIONS OF THESE WAIVERS WITH THEIR
ATTORNEYS. 20. GOVERNING LAW; JURISDICTION; SERVICE OF PROCESS. THIS AGREEMENT,
INCLUDING BUT NOT LIMITED TO ALL ISSUES CONCERNING THE VALIDITY OF THE AGREEMENT
AND THE LOAN TRANSACTION THAT IT CONTEMPLATES, THE



--------------------------------------------------------------------------------



 
[amexbusinessloanandsecur009.jpg]
Page 9 of 17 v1APMLA-160601 CONSTRUCTION OF ITS TERMS, AND THE INTERPRETATION,
PERFORMANCE AND ENFORCEMENT OF THE RIGHTS AND DUTIES OF US, YOU AND PRINCIPAL(S)
(EACH, A “PARTY” AND COLLECTIVELY, THE “PARTIES”), SHALL BE GOVERNED BY AND
ENFORCED IN ACCORDANCE WITH FEDERAL LAW AND THE LAWS OF THE STATE OF UTAH,
WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS THAT WOULD REQUIRE THE
APPLICATION OF ANY OTHER LAW. THE PARTIES ACKNOWLEDGE AND AGREE THAT THIS
AGREEMENT IS ENTERED INTO AND PERFORMED IN THE STATE OF UTAH. You and
Principal(s) further irrevocably and unconditionally consent and submit to the
jurisdiction of any state or federal court located in the State of Utah, the
State of New York and the State of the principal place of business of the
Borrower to resolve any suit, action, controversy, or proceeding of any kind
between or among the Parties, arising out of or related to this Agreement. You
and Principal(s) hereby agree that any of the above-named courts shall be a
convenient forum for any such suit, action, controversy, or proceeding of any
kind between or among the Parties, arising out of or related to this Agreement.
You and Principal(s) waive, to the fullest extent permitted by law, (a) any
objection that you or Principal(s) may now or later have to the laying of venue
of any suit, action, controversy, or proceeding arising out of, relating to, in
connection with, or incident to this Agreement or any of the transactions it
contemplates in any of the above-named courts, (b) any objection to personal
jurisdiction applying in any such court, and (c) any claim that any such suit,
action, controversy or proceeding brought in any such court has been brought in
an inconvenient forum. You and Principal(s) agree that service of process in any
such suit, action, controversy, or proceeding may be served on any of them by
mailing or delivering a copy of the process to any of the addresses set forth in
this Agreement or any other address You or Principal(s) has provided to us.
Nothing set forth in this section affects the right to serve process in any
other manner permitted by law. You and Principal(s) understand and agree that:
(i) we are located in the State of Utah; (ii) we make all credit decisions from
our office in Utah; (iii) the loan hereunder is made in Utah (that is, no
binding contract will be formed until we receive and accept your signed
Agreement in Utah); and (iv) your payments are not accepted until we receive
them in Utah. 21. Facsimiles, Electronic Images, Electronic Signatures, and
Counterparts. This Agreement (or any agreement or document required by this
Agreement, or any amendment to this Agreement) may be executed in as many
counterparts as necessary or convenient, including both counterparts that are
executed on paper and counterparts that are electronic records and executed
electronically, and each executed counterpart shall be deemed an original. All
such counterparts shall constitute one and the same agreement. Delivery of a
manually executed paper counterpart of this Agreement (or of any agreement or
document required by this Agreement, or any amendment to this Agreement) by
telecopy or other electronic imaging means shall be as effective and enforceable
as delivery of such manually executed paper counterpart of this Agreement. 22.
IMPORTANT INFORMATION ABOUT OPENING A NEW ACCOUNT AT AMERICAN EXPRESS BANK, FSB.
Federal law requires all financial institutions to obtain, verify, and record
information that identifies each person and entity that opens an account or
establishes a relationship with us, including name, address, date of birth,
social security or tax identification number and other information that will
allow us to verify your and/or its identity. We may also ask you to provide
identifying documents. 23. Setoff. In addition to any rights and remedies of
Lender provided by law, upon the occurrence and during the continuance of any
Event of Default, Lender and any affiliate of Lender is authorized at any time
and from time to time, but without prior notice to Borrowers (any such notice
being waived by the Borrowers), to the fullest extent permitted by law, to
recoup from, setoff against and apply any and all deposits at any time held by,
funds in the possession of, and other indebtedness or obligations at any time
owing by, Lender or such affiliate to or for the credit or the account of
Borrowers against any and all obligations owing to Lender hereunder, now or
hereafter existing, irrespective of whether or not Lender shall have made demand
under this Agreement and although such obligations may be contingent or
unmatured or denominated in a currency different from that of the applicable
deposit, funds or indebtedness. 24. Interpretation; Miscellaneous. The
provisions of this Agreement shall be severable and if any provision shall be
invalid, void or unenforceable in whole or in part for any reason, the remaining
provisions shall remain in full force and effect. This Agreement shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective heirs, personal representatives, successors and assigns (subject
nevertheless to restrictions provided in Section 13). This Agreement, together
with the other agreements and instruments mentioned herein or executed by you
contemporaneously herewith, constitutes the entire agreement of the parties and
we shall not be charged with any agreement or representation not contained in a
signed record executed by us as provided herein. All rights and obligations of
AETRS, Lender, our affiliates and the Borrowers concerning Card acceptance
continue to be governed by the terms of the Card Acceptance Agreement. Absent
manifest error, our records shall be conclusive evidence with respect to the
matters governed by this Agreement (including the total amount of the Loan
Remittances paid to us) but the failure to record any such amount in such
records or otherwise shall not limit or affect your obligations or our rights
hereunder. Whenever terms such as “include” or “including” are used in herein,
they shall mean “include” or “including,” as the case may be, without limiting
the generality of any description or word preceding such term. Whenever terms
such as “acceptable to us” or “to our satisfaction” are used or we are granted
the contractual right to choose between alternatives or express our opinion, the
satisfaction, choices and opinions are to be made in our sole and absolute
discretion. The captions or headings herein are made for convenience and general
reference only and shall not



--------------------------------------------------------------------------------



 
[amexbusinessloanandsecur010.jpg]
Page 10 of 17 v1APMLA-160601 be construed to describe, define or limit the scope
or intent of the provisions of such document. As used herein, all masculine
pronouns shall include the feminine or neuter, and all singular terms the plural
forms thereof, and vice versa. Any exhibits annexed hereto are incorporated
herein and made a part hereof as if contained in the body of this Agreement. All
references to sections shall be deemed to refer to sections of this Agreement,
unless otherwise expressly provided, whether or not “hereof,” “above,” “below”
or like words are used. This Agreement has been drafted by our counsel as a
convenience to the parties only and shall not, by reason of such action, be
construed against us or any other party. For Agreements for which the Borrower
signs in Florida: Florida documentary stamp tax required by law has been paid or
will be paid directly to the Florida Department of Revenue. Certificate of
Registration No. 78-8016610860-5. [remainder of page left blank; signature pages
follow]



--------------------------------------------------------------------------------



 
[amexbusinessloanandsecur011.jpg]
Page 11 of 17 v1APMLA-160601 By signing below, I represent that I have read this
entire Agreement, received a copy for the Borrower’s records and am authorized
to sign for the Borrower and sign on behalf of myself and the Borrower. I
understand that Lender intends to use information about me personally, including
reports on me from consumer reporting agencies, to evaluate the Borrower’s
creditworthiness. I hereby authorize Lender to request reports on me from
consumer reporting agencies from time to time. I authorize Lender to inform me
directly about the contents of reports about me that Lender has requested from
consumer reporting agencies. Such information will include the name and address
of the agency furnishing the report. I also authorize Lender and its affiliates
and subsidiaries to use and share information collected about me and the
Borrower at any time for administrative, marketing and servicing purposes as
permitted by law, including with referral sources and their partners. By signing
below, the Borrower authorizes Lender to verify the information above, agrees to
all of the terms of the Agreement and the offer to enter into the transaction it
describes and to be bound by this Agreement. Borrower: STK MIDTOWN, LLC By:
Print Name: Title: Signature on behalf of myself in my individual capacity and
as an authorized signatory of the Borrower. Borrower: LITTLE WEST 12TH LLC By:
Print Name: Title: Signature on behalf of myself in my individual capacity and
as an authorized signatory of the Borrower. Borrower: STK MIAMI, LLC By: Print
Name: Title: Signature on behalf of myself in my individual capacity and as an
authorized signatory of the Borrower. Borrower: STK ATLANTA, LLC By: Print Name:
Title: Signature on behalf of myself in my individual capacity and as an
authorized signatory of the Borrower. Borrower: STK WESTWOOD, LLC By: Print
Name: Title: Signature on behalf of myself in my individual capacity and as an
authorized signatory of the Borrower. Officer (CEO, CFO, President, VP, etc.)
Jonathan Segal Jonathan Segal Officer (CEO, CFO, President, VP, etc.) Officer
(CEO, CFO, President, VP, etc.) Officer (CEO, CFO, President, VP, etc.) Jonathan
Segal Jonathan Segal Jonathan Segal Officer (CEO, CFO, President, VP, etc.)



--------------------------------------------------------------------------------



 
[amexbusinessloanandsecur012.jpg]
Page 12 of 17 v1APMLA-160601 Borrower: STK CHICAGO LLC By: Print Name: Title:
Signature on behalf of myself in my individual capacity and as an authorized
signatory of the Borrower. Borrower: STK ORLANDO LLC By: Print Name: Title:
Signature on behalf of myself in my individual capacity and as an authorized
signatory of the Borrower. Officer (CEO, CFO, President, VP, etc.) Jonathan
Segal Officer (CEO, CFO, President, VP, etc.) Jonathan Segal



--------------------------------------------------------------------------------



 
[amexbusinessloanandsecur013.jpg]
Page 13 of 17 v1APMLA-160601 For Lender’s Use Only: This Agreement has been
received and accepted by Lender after being signed by Borrowers. By: Print Name:
Title:



--------------------------------------------------------------------------------



 
[amexbusinessloanandsecur014.jpg]
Page 14 of 17 v1APMLA-160601 SCHEDULE A Borrowers A. BORROWER INFORMATION
Business Legal Name: STK MIDTOWN, LLC D/B/A: STK MIDTOWN State of
Incorporation/Organization: NY Type of entity (check one): sole proprietorship
other Physical address:1114 AVENUE OF THE AMERICAS
____________________________________________ City: New
York___________________________ State: NY __ ____ Zip: _ 10036 ________ Mailing
address:__411 W 14TH ST FL
2_________________________________________________________________________ City:
___ New York _____________________________________________ State: NY __ Zip:
__10014__________ Date business started (mm/yy): 01/11 Federal ID or SS#:
271593725 Merchant #6319396024 Contact name: Jonathan Segal Position: Officer
(CEO, CFO, President, VP, etc.) Phone: 6466246444 Fax: E-mail:
DGarrecson@togrp.com________________________________________________________________________
Web Site:
_________________________________________________________________________________________________
Bank name: Bankunited ABA (Bank Routing) Number:267090594 __________________ A.
BORROWER INFORMATION Business Legal Name: LITTLE WEST 12TH LLC D/B/A: LITTLE
WEST 12TH State of Incorporation/Organization: DE Type of entity (check one):
sole proprietorship other Physical address: 26 Little West 12th St
___________________________________________________ City: ____ New York
__________________________State: NY ____ ____ Zip: 10014 _______ Mailing
address:__411 W 14TH ST FL
2_________________________________________________________________________ City:
___ New York _____________________________________________ State: NY __ Zip:
__10014__________ Date business started (mm/yy): 08/06 Federal ID or SS#:
202872523 Merchant # 6314692039 Contact name: Jonathan Segal Position: Officer
(CEO, CFO, President, VP, etc.) Phone: 6466246444 Fax: 2122559715 E-mail:
DGarrecson@togrp.com________________________________________________________________________
Web Site:
_________________________________________________________________________________________________
Bank name: Bankunited ABA (Bank Routing) Number:267090594 ________________ A.
BORROWER INFORMATION Business Legal Name: STK MIAMI, LLC D/B/A: STK SOUTH BEACH
State of Incorporation/Organization: FL Type of entity (check one): sole
proprietorship other Physical address:2305 Collins Ave
___________________________________________ City: Miami Beach
______________________________ State: FL____ Zip: 33139 _________ Mailing
address:__411 W 14TH ST FL
2_________________________________________________________________________ City:
___ New York _____________________________________________ State: NY __ Zip:
__10014__________ Date business started (mm/yy): 09/09 Federal ID or SS#:
261285854 Merchant # 4099771867 Contact name: Jonathan Segal Position: Officer
(CEO, CFO, President, VP, etc.) Phone: 3056046988 Fax: 3056046884 E-mail:
DGarrecson@togrp.com________________________________________________________________________
Web Site:
_________________________________________________________________________________________________
Bank name: Bankunited ABA (Bank Routing) Number: 267090594 _______________



--------------------------------------------------------------------------------



 
[amexbusinessloanandsecur015.jpg]
Page 15 of 17 v1APMLA-160601 A. BORROWER INFORMATION Business Legal Name: STK
ATLANTA, LLC D/B/A: STK ATLANTA State of Incorporation/Organization: GA Type of
entity (check one): sole proprietorship other Physical address: 1075 Peachtree
St NE STE 8_______________________________________________________ City:
Atlanta_____________________________________ State: GA____ ____ Zip:
30309_________ Mailing address:__411 W 14TH ST FL
2_________________________________________________________________________ City:
___ New York _____________________________________________ State: NY __ Zip:
__10014__________ Date business started (mm/yy): 11/11 Federal ID or SS#:
271714703 Merchant # 4103889036 Contact name: Jonathan Segal Position: Officer
(CEO, CFO, President, VP, etc.) Phone: 6466242400 Fax: E-mail:
DGarrecson@togrp.com________________________________________________________________________
Web Site:
_________________________________________________________________________________________________
Bank name: Bankunited ABA (Bank Routing) Number: 267090594_________________ A.
BORROWER INFORMATION Business Legal Name: STK WESTWOOD, LLC D/B/A: STK LOS
ANGELES State of Incorporation/Organization: CA Type of entity (check one): sole
proprietorship other Physical address: 930 Hilgard
Ave_____________________________________________________ City: Los Angeles
_____________________________________ State: CA____ ____ Zip: 90024________
Mailing address:__411 W 14TH ST FL
2_________________________________________________________________________ City:
___ New York _____________________________________________ State: NY __ Zip:
__10014__________ Date business started (mm/yy): 09/14 Federal ID or SS#:
383938065 Merchant # 3040542433 Contact name: Jonathan Segal Position: Officer
(CEO, CFO, President, VP, etc.) Phone: 6466242400 Fax: E-mail:
DGarrecson@togrp.com________________________________________________________________________
Web Site:
_________________________________________________________________________________________________
Bank name: Bankunited ABA (Bank Routing) Number:_026014588_______________ A.
BORROWER INFORMATION Business Legal Name: STK CHICAGO LLC D/B/A: STK CHICAGO
State of Incorporation/Organization: IL Type of entity (check one): sole
proprietorship other Physical address: 9 W Kinzie St
_______________________________________________________ City:
Chicago___________________________________ State: IL____ ____ Zip: 60654_______
Mailing address:__411 W 14TH ST FL
2_________________________________________________________________________ City:
___ New York _____________________________________________ State: NY __ Zip:
__10014__________ Date business started (mm/yy): 05/15 Federal ID or SS#:
352510100 Merchant # 3127730042 Contact name: Jonathan Segal Position: Officer
(CEO, CFO, President, VP, etc.) Phone: 6466242400 Fax: 2122559715 E-mail:
DGarrecson@togrp.com________________________________________________________________________
Web Site:
_________________________________________________________________________________________________
Bank name: Bankunited ABA (Bank Routing) Number: 026014588__________________



--------------------------------------------------------------------------------



 
[amexbusinessloanandsecur016.jpg]
Page 16 of 17 v1APMLA-160601 A. BORROWER INFORMATION Business Legal Name: STK
ORLANDO LLC D/B/A: STK ORLANDO State of Incorporation/Organization: FL Type of
entity (check one): sole proprietorship other Physical address: 1580 E BUENA
VISTA DR_______________________________________________________ City:
Orlando____________________________________ State: FL ____ Zip: 32830_________
Mailing address:__411 W 14TH ST FL
2_________________________________________________________________________ City:
___ New York _____________________________________________ State: NY __ Zip:
__10014__________ Date business started (mm/yy): 11/15 Federal ID or SS#:
611735471 Merchant # 2097259345 Contact name: Jonathan Segal Position: Officer
(CEO, CFO, President, VP, etc.) Phone: 6466242400 Fax: 0 E-mail:
DGarrecson@togrp.com________________________________________________________________________
Web Site:
_________________________________________________________________________________________________
Bank name: Bankunited ABA (Bank Routing) Number:__ 026014588________________



--------------------------------------------------------------------------------



 
[amexbusinessloanandsecur017.jpg]
Page 17 of 17 v1APMLA-160601 SCHEDULE B Estimated Cumulative Repayment Schedule



--------------------------------------------------------------------------------



 